Citation Nr: 0304497	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  93-16 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury with postoperative chondromalacia and arthritis, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1969.  

This matter originally came before the Board of Veterans' 
Appeals (Board) pursuant to rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which ultimately assigned a 20 percent 
evaluation for the veteran's service-connected left knee 
disability, now characterized as residuals of a left knee 
injury with postoperative chondromalacia and arthritis.  In 
June 1995, the Board denied the veteran's claim for an 
increased rating for his left knee disability (then evaluated 
as 10 percent disabling), and the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 1996, the Court issued an 
Order which vacated the Board's previous decision, and 
remanded the case for additional development.  In July 1996 
and again in August 2000, the Board remanded the case back to 
the RO for further evidentiary development.  Pursuant to that 
development, the veteran's left knee disability was assigned 
an increased 20 percent evaluation, effective from July 16, 
2001, to July 9, 2002, and from September 1, 2002 to the 
present.  (During the interim period, the veteran was 
assigned a temporary 100 percent evaluation for 
convalescence.)  

In any event, after the case was returned to the Board, it 
was determined that the veteran had requested that he be 
afforded a personal hearing before a member of the travel 
Board.  Accordingly, the Board again remanded the case back 
to the RO in September 2002 in order that the veteran could 
be scheduled to attend a travel Board hearing.  By 
correspondence dated December 18, 2002, the veteran was 
advised that he was scheduled to appear at a videoconference 
hearing before a Board Member at the RO, and that such 
hearing was scheduled for January 28, 2003.  By subsequent 
correspondence dated January 9, 2003, the veteran was further 
advised of his right to appear in person before a member of 
the Board, or, if he consented, he would be scheduled to 
appear at a videoconference hearing.  



The scheduled hearing was apparently not conducted, and by a 
return form dated January 13, 2003, and received by the Board 
in February 2003, the veteran indicated that he declined the 
video hearing, and that he preferred to wait for a future 
visit by a member of the Board.  In the meantime, however, 
the case was referred back to the Board for resolution.  

REMAND

The veteran claims that the severity of his service-connected 
residuals of a left knee injury with postoperative 
chondromalacia and arthritis warrants assignment of a 
disability evaluation in excess of 20 percent.  Given that he 
has indicated that he wishes to decline the offer to appear 
at a videoconference hearing, but rather, wishes to appear 
before a member of the Board, the case must again be remanded 
back to the RO.  Accordingly, pursuant to the applicable 
statutes and regulations governing the veteran's due process 
rights, he must be scheduled to appear before a Veterans Law 
Judge (formerly "Board Member") at the RO, as he has 
requested.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure that all 
due process requirements have been met, this case is REMANDED 
for the following action:

The RO should take all necessary steps to 
schedule the veteran for a hearing before 
a Veterans Law Judge at the Muskogee RO 
as soon as practicable.  



The purpose of this REMAND is to obtain additional 
development of the case and to afford the veteran all due 
process to which he is entitled.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence or argument he desires to have considered 
in connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




